Citation Nr: 1223799	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  10-48 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The appellant alleges that he had recognized guerrilla service with the U.S. Armed Forces, Far East (USAFFE), in the Philippines during World War II.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant does not have recognized active military service for the purpose of obtaining the one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 101(2), 107(b) (West 2002 & Supp. 2011), American Recovery and Reinvestment Act of 2009 § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. §§ 3.1(d), 3.6, 3.40, 3.41, 3.203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The notice requirements of VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.

The VCAA does not affect matters on appeal when the issue is limited to statutory or regulatory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (interpreting that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no dispute as to the facts involved, and this is a matter where the law and not the facts are controlling.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Pursuant to the holding in Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008), the RO in the context of the instant appeal has sought and obtained further input from the NPRC which has reiterated that the appellant is without the requisite military service as to render him an eligible person under the American Recovery and Reinvestment Act for a one-time payment from the Filipino Equity Compensation Fund.  Thus, there is no possibility that any additional notice or development would aid in the substantiation of his claim.  38 U.S.C.A. §§ 5103, 5103A.

Under the American Recovery and Reinvestment Act, enacted February 17, 2009, a one-time benefit is provided for certain Philippine veterans to be paid from the Filipino Veterans Equity Compensation Fund.  American Recovery and Reinvestment Act (Act) § 1002, Pub. L. No. 111-5.  Payments for eligible persons are either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

Section 1002 of the Act addresses payments to eligible persons who served in the United States Armed Forces in the Far East during World War II, providing in § 1002(c)(1) that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act (February 17, 2009, through February 16, 2010), submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that, if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.  

An eligible person under Section 1002(d) of the Act is any person who-(1) served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

The RO attempted to verify whether the appellant had participated in qualifying service for the benefit sought.  The NPRC reported in October 2009 that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.  The appellant did not submit a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).

The appellant submitted an Affidavit for Philippine Army Personnel stating that he served from December 1941 to April 1942 in the USAFFE, K Company, 3rd Batallion, 82nd Infantry and from May 1944 to August 1945 in E Company, 2nd Batallion, 88th Infantry.  In January 1966, the Philippines Veterans Administration certified the appellant as a veteran of World War II.  He was therefore entitled to one free share of common stock of the Philppine Veterans Bank.  The appellant applied for an Old Age Pension with the Philippine Veterans Affairs Office in November 1990.  He indicated that his last unit assignment was K Company, 3rd Batallion, 82nd Infantry of the Philippine Army.  Also submitted were copies of a scholarship card from the Philippine Veterans Affairs Office, a passbook from the Philippine Veterans Bank, and an identification card from the Phillipine Veterans Affairs Office issued in November 1991.  An Armed Forces of the Philippines Certification dated April 2010 states that the appellant served in K Company, 3rd Batallion, 82nd Infantry from December 1941 to August 1945.

The RO submitted the documentation received from the appellant to the NPRC in  December 2010.  The NPRC responded in February 2011 that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.  The RO submitted another request to the NPRC in September 2011 that included another spelling of the appellant's last name that he indicated he had been identified by in relation to his military service.  The NPRC responded in October 2011 that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.

The documents from the Philippine government fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, because they are not official documents of the appropriate United States service department, but rather are documents generated by the Philippine government.  As such, those documents may not be accepted by the RO or the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund.

As noted, the NPRC has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  This verification is binding on VA, despite the submission of the War Department Service Record, such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).  The proper course for the appellant, if he believes there is a reason to dispute the report of the service department or the content of military records, is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not sufficient for benefits from the United States, administered by VA.  The personal statements are also not sufficient for benefits from the United States, administered by VA.  This department is bound to follow the certifications by the service departments with jurisdiction over United States military records.

Based upon the record in this case, the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  The appellant may not, therefore, be considered an eligible person for the purpose of establishing entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.


ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


